         Case 1:19-cr-00814-VEC Document 22 Filed 06/05/20 Page 1 of 1




MEMO ENDORSED
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                   May 28, 2020         ELECTRONICALLY FILED
                                                                        DOC #:
By ECF                                                                  DATE FILED: 6/5/2020

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


              Re:     United States v. Peter Volino, 19 Cr. 814 (VEC)

Dear Judge Caproni:

       We represent Peter Volino, the defendant in the above-referenced case. We write jointly
with the government to request that Mr. Volino’s sentencing, which is scheduled for June 18,
2020 at 11:00 am, proceed via videoconference in light of the ongoing pandemic. Mr. Volino,
who is not detained, will be able to participate and consents to proceeding remotely.


                                                   Respectfully submitted,
                                                   KRIEGER KIM & LEWIN LLP


                                             By: ___________________________
                                                 Edward Y. Kim
                                                 Jonathan F. Bolz



          Application DENIED.

          Sentencing is adjourned to July 14, 2020, at 2:00 p.m.
          The Court hopes that sentencing will be able to
          proceed in-person at the courthouse by that time.

          SO ORDERED.



                                      6/5/2020
          HON. VALERIE CAPRONI
          UNITED STATES DISTRICT JUDGE
